Citation Nr: 1000246	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  09-26 887	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Evaluation of total hip replacement, right, currently 
rated as 30 percent disabling.  

2.  Evaluation of total hip replacement, left, currently 
rated as 30 percent disabling. 

3.  Evaluation of radiculopathy, left lower extremity, 
currently rated as 10 percent disabling.  

4.  Entitlement to an increased rating for compression 
fracture, 11th and 12th dorsal vertebrae with intervertebral 
disc lumbar spine S/P laminectomy, currently rated as 40 
percent disabling.  

5.  Entitlement to an effective date earlier than July 21, 
2008 for individual unemployability (TDIU).  





REPRESENTATION

Appellant represented by:	John Berry, Attorney At Law 


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from July 1943 to December 
1945.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a rating decision of the Waco, Texas, Department 
of Veterans Affairs (VA) Regional Office (RO).

The Board notes that the appellant has raised several claims 
for service connection.  These claims are not before the 
Board and thus are referred to the RO.  

The issue of entitlement to an effective date earlier than 
July 21, 2008 for TDIU is being REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  Total hip replacement, right, is manifested by some 
limitation of motion and complaints of pain and stiffness.

2.  Total hip replacement, left, is manifested by some 
limitation of motion and complaints of pain and stiffness.

3.  Radiculopathy, left lower extremity, is manifested by 
numbness and some decrease in strength.  

4.  Compression fracture, 11th and 12th dorsal vertebrae with 
intervertebral disc lumbar spine S/P laminectomy is 
manifested by forward flexion of the thoracolumbar spine 30 
degrees or less with pain, but without objective findings of 
unfavorable ankylosis of the thoracolumbar spine.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation higher than 30 percent 
disabling for total hip replacement, right, have not been 
met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5054 (2009).

2.  The criteria for an evaluation higher than 30 percent 
disabling for total hip replacement, left, have not been met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5054 (2009).

3.  The criteria for an evaluation higher than 10 percent 
disabling for radiculopathy, left lower extremity, have not 
been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 
4.124a, Diagnostic Code 8520 (2009).

4.  The criteria for a rating higher than 40 percent 
disabling for compression fracture, 11th and 12th dorsal 
vertebrae with intervertebral disc lumbar spine S/P 
laminectomy have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010- 5239 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2006), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2009), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  As part of the notice, VA is to specifically 
inform the claimant and the claimant's representative, if 
any, of which portion, if any, of the evidence is to be 
provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Prinicpi, 18 Vet. App. 112, 119 
(2004).  The timing requirement enunciated in Pelegrini 
applies equally to the initial disability-rating and 
effective-date elements of a service connection claim.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The record reflects that the originating agency provided the 
appellant with the notice required under VCAA by letters 
dated in September 2007, October 2007 and February 2008.  
Regarding the appellant's claim for a higher evaluation, the 
Board notes that the appellant is challenging the disability 
evaluation assigned following the grant of service 
connection.  In Dingess, the U.S. Court of Appeals for 
Veterans Claims held that in cases where service connection 
has been granted and an initial disability rating and 
effective date have been assigned, the typical service-
connection claim has been more than substantiated, it has 
been proven, thereby rendering section 5103(a) notice no 
longer required because the purpose that the notice is 
intended to serve has been fulfilled.  Dingess, supra. at 
490-191.  Thus, VA's duty to notify in this case has been 
satisfied.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2009).  
In connection with the current appeal, appropriate 
examinations have been conducted and available service 
records have been obtained.  We also note that the VA 
examinations were adequate.  The examiners reviewed the 
history, established clinical findings and presented reasons 
for the opinions.  

For the foregoing reasons, the Board concludes that all 
reasonable efforts were made by VA to obtain evidence 
necessary to substantiate the claim.  The evidence of record 
provides sufficient information to adequately evaluate the 
claim, and the Board is not aware of the existence of any 
additional relevant evidence which has not been obtained.  No 
further assistance to the appellant with the development of 
evidence is required. 38 U.S.C.A. § 5103A(a)(2); 38 C.F.R. § 
3.159(d).  Accordingly, the Board will address the merits of 
the claim. 

					Legal Criteria  

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2009).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2009).

Where an award of service connection for a disability has 
been granted, separate evaluations can be assigned for 
separate periods of time based on the facts found.  In other 
words, the evaluations may be "staged."  Hart v. Mansfield, 
21 Vet. App. 505 (2008).  A disability may require re-
evaluation in accordance with changes in a veteran's 
condition.  It is thus essential, in determining the level of 
current impairment, that the disability be considered in the 
context of the entire recorded history.  38 C.F.R. § 4.1 
(2009).  We conclude that the disabilities have not 
significantly changed and that a uniform rating is warranted 
during the time frame addressed in this decision.  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance. Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion. Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. § 4.40.

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.

The intent of the Rating Schedule is to recognize actually 
painful, unstable or malaligned joints, due to healed injury, 
as entitled to at least the minimum compensable rating for 
the joint.  38 C .F.R. § 4.59. 

The appellant's total hip replacement left and right are each 
rated as 30 percent disabling under DC 5054.  Diagnostic Code 
5054 provides a 100 percent rating for hip replacement 
(prosthesis) with prosthetic replacement of the head of the 
femur or of the acetabulum for one year following 
implantation of prosthesis.  A 90 percent rating may be 
assigned following implantation of prosthesis, with painful 
motion or weakness such as to require the use of crutches.  A 
70 percent rating is assignable for markedly severe residual 
weakness, pain or limitation of motion following implantation 
of prosthesis.  With moderately severe residuals of weakness, 
pain, or limitation of motion, a 50 percent rating may be 
assigned.  The minimum rating assignable is 30 percent.  38 
C.F.R. § 4.71a, Diagnostic Code 5054.

The Board notes that the terms "markedly severe" and 
"moderately severe" in the criteria for the 50 percent and 70 
percent ratings under DC 5054 are not defined in the rating 
schedule.  Therefore, rather than applying a mechanical 
formula, VA must evaluate all the evidence to the end that 
decisions are equitable and just.  38 C.F.R. § 4.6.

The appellant's radiculopathy, left lower extremity, is rated 
10 percent disabling under DC 8520.  Diagnostic Code 8520 
provides ratings for paralysis of the sciatic nerve.  
Diagnostic Code 8520 provides that mild incomplete paralysis 
is rated 10 percent disabling; moderate incomplete paralysis 
is rated 20 percent disabling; moderately severe incomplete 
paralysis is rated 40 percent disabling; and severe 
incomplete paralysis, with marked muscular atrophy, is rated 
60 percent disabling. Complete paralysis of the sciatic 
nerve, the foot dangles and drops, no active movement 
possible of muscles below the knee, flexion of knee weakened 
or (very rarely) lost, is rated 80 percent disabling.

In rating peripheral nerve injuries and their residuals, 
attention should be given to the site and character of the 
injury, the relative impairment and motor function, trophic 
changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 
38 C.F.R. § 4.124a, disability from neurological disorders is 
rated from 10 percent to 100 percent in proportion to the 
impairment of motor, sensory, or mental function.  With 
partial loss of use of one or more extremities from 
neurological lesions, rating is to be by comparison with 
mild, moderate, severe, or complete paralysis of the 
peripheral nerves.  The term "incomplete paralysis" indicates 
a degree of lost or impaired function substantially less than 
the type of picture for complete paralysis given with each 
nerve, whether due to varied level of the nerve lesion or to 
partial regeneration.

When the involvement is only sensory, the rating should be 
for the mild, or at most, the moderate degree.  In rating 
peripheral nerve disability, neuritis, characterized by loss 
of reflexes, muscle atrophy, sensory disturbances, and 
constant pain, at times excruciating, is to be rated on the 
scale provided for injury of the nerve involved, with a 
maximum equal to severe, incomplete paralysis.  The maximum 
rating to be assigned for neuritis not characterized by 
organic changes referred to in this section will be that for 
moderate incomplete paralysis, or with sciatic nerve 
involvement, for moderately severe incomplete paralysis.  38 
C.F.R. § 4.123.  

The appellant's compression fracture, 11th and 12th dorsal 
vertebrae with intervertebral disc lumbar spine S/P 
laminectomy, is rated 40 percent disabling under DC 5010-
5239.  Hyphenated diagnostic codes are used when a rating 
under one diagnostic code requires use of an additional 
diagnostic code to identify the basis for the evaluation 
assigned.  38 C.F.R. § 4.27 (2009).  Diagnostic Code 5010 
addresses arthritis due to trauma, while DC 5239 addresses 
diseases and injuries of the spine.  Under the general rating 
formula for diseases and injuries of the spine, a 10 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 60 degrees but not greater than 85 
degrees; or, forward flexion of the cervical spine greater 
than 30 degrees but not greater than 40 degrees; or, combined 
range of motion of the thoracolumbar spine greater than 120 
degrees but not greater than 235 degrees; or, combined range 
of motion of the cervical spine greater than 170 degrees but 
not greater than 335 degrees; or, muscle spasm, guarding, or 
localized tenderness not resulting in abnormal gait or 
abnormal spinal contour; or, vertebral body fracture with 
loss of 50 percent or more of the height.  A 20 percent 
rating is assigned for forward flexion of the thoracolumbar 
spine greater than 30 degrees but not greater than 60 
degrees; or, forward flexion of the cervical spine greater 
than 15 degrees but not greater than 30 degrees; or, the 
combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  A 30 percent rating is 
assigned for forward flexion of the cervical spine 15 degrees 
or less; or, favorable ankylosis of the entire cervical 
spine.  A 40 percent rating is assigned for unfavorable 
ankylosis of the entire cervical spine; or, forward flexion 
of the thoracolumbar spine is 30 degrees or less; or, 
favorable ankylosis of the entire thoracolumbar spine.  A 50 
percent rating is assigned for unfavorable ankylosis of the 
entire thoracolumbar spine; and 100 percent for unfavorable 
ankylosis of the entire spine.

Note (1) to the rating formula specifies that any associated 
objective neurologic abnormalities, including, but not 
limited to, bowel or bladder impairment, should be separately 
evaluated under an appropriate diagnostic code.

Note (2): (See also Plate V.) For VA compensation purposes, 
normal forward flexion of the cervical spine is zero to 45 
degrees, extension is zero to 45 degrees, left and right 
lateral flexion are zero to 45 degrees, and left and right 
lateral rotation are zero to 80 degrees. Normal forward 
flexion of the thoracolumbar spine is zero to 90 degrees, 
extension is zero to 30 degrees, left and right lateral 
flexion are zero to 30 degrees, and left and right lateral 
rotation are zero to 30 degrees. The combined range of motion 
refers to the sum of the range of forward flexion, extension, 
left and right lateral flexion, and left and right rotation.  
The normal combined range of motion of the cervical spine is 
340 degrees and of the thoracolumbar spine is 240 degrees.  
The normal ranges of motion for each component of spinal 
motion provided in this note are the maximum that can be used 
for calculation of the combined range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.

Note (4): Round each range of motion measurement to the 
nearest five degrees.

Note (5): For VA compensation purposes, unfavorable ankylosis 
is a condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of the 
following: difficulty walking because of a limited line of 
vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments, which will be rated as a single 
disability.

Evaluation of  Right and Left Hips 

The appellant has appealed the denial of an evaluation higher 
than 30 percent disabling for total hip replacement for the 
left and right hips.  To warrant a higher evaluation the 
evidence must show moderately severe residuals of weakness, 
pain or limitation of motion.  

Examination in March 2008 revealed that the appellant had a 
hip replacement in May 2005.  It was noted that the appellant 
did not need any assistive aids for walking but there were 
limitation on standing and walking.  There was stiffness and 
pain but no deformity, giving way, instability, weakness, 
dislocation or subluxation, locking, effusion or flare ups of 
joint disease.  There was no evidence of abnormal weight 
bearing.  His gait was described as poor proplusion.  Right 
hip examination revealed active motion against gravity for 
flexion was 0 to 120 degrees, extension 0 to 25 degrees, 
abduction 0 to 30 degrees with pain beginning at 20 degrees 
and ending at 30 degrees, adduction 0 to 25 degrees with pain 
beginning at 25 degrees and ending at 25 degrees, internal 
rotation 0 to 40 degrees, and external rotation 0 to 50 
degrees.  Left hip examination revealed active motion against 
gravity for flexion was 0 to 125 degrees, extension 0 to 25 
degrees, abduction 0 to 30 degrees with pain beginning at 20 
degrees and ending at 30 degrees, adduction 0 to 25 degrees 
with pain beginning at 25 degrees and ending at 25 degrees, 
internal rotation 0 to 40 degrees, and external rotation 0 to 
50 degrees.  X-rays revealed there was total prosthesis 
present bilaterally with normal rotation.  Degenerative 
changes in the lumbar spine may be responsible for the 
appellant's symptoms were noted.  

Examination in November 2008 revealed left hip: flexion 95 of 
125 degrees, extension 15 of 15 degrees, abduction 35 of 45 
degrees, adduction 20 of 30 degrees, internal rotation 30 of 
40 degrees, and external rotation 30 of 45 degrees.  There 
was increased pain at all the above end points and no further 
limitation or pain with three repeated efforts.  For the 
right hip examination revealed: flexion 95 of 125 degrees, 
extension 15 of 15 degrees, abduction 35 of 45 degrees, 
adduction 20 of 30 degrees, internal rotation 30 of 40 
degrees, and external rotation 30 of 45 degrees.  There was 
increased pain at all the above end points and no further 
limitation or pain with three repeated efforts.  There was 
also negative edema, ecchymosis or erythema for both hips.  
Tenderness over iliac crest and greater trochanter, negative 
pain with heel pound, negative pain with pelvic compression 
or pelvic rock test and neurovascularly intact distally was 
noted.  At the time of the examination, no mechanical aids 
were used by the appellant.  Total hip replacement right and 
left associated with compression fracture 11th and 12th dorsal 
vertebrae with intervertebral disc lumbar spine s/p 
laminectomy was diagnosed.  It was noted that the appellant 
had no acute distress, an antalgic gait, no ambulatory aids 
and was well developed and well nourished.  

After considering the totality of the evidence, the Board 
finds the preponderance of the evidence is against an 
evaluation higher than 30 percent disabling for right and 
left total hip replacement.  As the evidence of record 
demonstrates, a higher evaluation for right and left total 
hip replacement is not warranted.  VA examination reports all 
indicate the appellant can walk unaided.  X-rays revealed 
there was total prosthesis present bilaterally with normal 
rotation.  Although there were limitations on standing and 
walking, some stiffness and pain, there was no deformity, 
giving way, instability, weakness, dislocation or 
subluxation, locking, effusion or flare ups of joint disease.  
The examiners have found, at most, mild to moderate 
limitation in activities such as exercise, recreation, 
bathing, chores, etc.  No weakness was noted.  The appellant 
retains the ability to ambulate 1/4 mile and stand for 15 to 
30 minutes.  Normal range of motion of the hip is from 0 to 
125 degrees of flexion and 0 to 45 degrees of abduction.  38 
C.F.R. § 4.71, Plate II.  The most recent VA examination 
revealed left and right hip flexion 95 of 125 degrees and 
abduction 35 of 45 degrees.  The Board also notes that the 
appellant has not required additional hospitalization or 
surgery for his hips since his initial total hip replacement.  
While he has described pain of the hips and stiffness, the 
Board finds these symptoms do not result in moderately severe 
impairment.

The Board finds the appellant's own reports of symptomatology 
to be credible.  However, neither the lay nor medical 
evidence reflects the functional equivalent of symptoms 
required for a higher evaluation.  The more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the 
currently assigned 30 percent evaluation is warranted and no 
more.  

The Board has also considered whether a higher evaluation is 
warranted under a different Diagnostic Code.  Diagnostic Code 
5250 provides for rating the hip on the basis of ankylosis.  
Favorable ankylosis of the hip in flexion at an angle between 
20 degrees and 40 degrees, and slight adduction or abduction 
is to be rated 60 percent disabling; intermediate ankylosis 
of the hip is to be rated 70 percent disabling; and extremely 
unfavorable ankylosis, with the foot not reaching ground, 
crutches necessitated, is to be rated 90 percent disabling, 
and is entitled to special monthly compensation.  38 C.F.R. § 
4.71a.  Diagnostic Code 5252 provides ratings based on 
limitation of flexion of the thigh.  A 30 percent rating is 
for flexion of the thigh that is limited to 20 degrees; and a 
40 percent rating is for flexion of the thigh that is limited 
to 10 degrees.  Diagnostic Code 5251, limitation of extension 
of the thigh, and DC 5253, impairment of the thigh, do not 
provide for ratings in excess of 30 percent and will not be 
addressed.  Diagnostic Codes 5254 and 5255 require flail 
joint, fracture, or malunion.  There is no suggestion of a 
fracture of the shaft or surgical neck of the femur, with 
false joint; or with nonunion, without loose motion, and with 
weight bearing preserved with the aid of a brace (60 percent 
under Diagnostic Code 5255).  There is also no evidence of 
ankylosis (Diagnostic Code 5250), flexion of the thigh that 
is limited to 10 degrees (Diagnostic Code 5252) or flail 
joint of the hip (Diagnostic Code 5254).

Because the evidence of record reflects that the appellant's 
symptomatology warrants an evaluation no greater than 30 
percent disabling, the preponderance of the evidence is 
against the appellant's claims.  The Board finds that no 
higher evaluation can be assigned pursuant to any other 
potentially applicable diagnostic code.  The VA examinations, 
as whole, provide evidence against an evaluation beyond 30 
percent disabling.  As such, the benefit of the doubt 
doctrine is inapplicable, and the claim must be denied. See 
38 C.F.R. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

Evaluation of  left lower extremity 

The appellant has appealed the denial of an evaluation higher 
than 10 percent disabling for radiculopathy, left lower 
extremity.  The current rating contemplates mild incomplete 
paralysis of the sciatic nerve.  To warrant a higher 
evaluation the evidence must show moderate incomplete 
paralysis of the sciatic nerve.   

In November 2007, the appellant reported that his left leg is 
numb all the time and his calf is becoming weaker and 
shrinking.  Examination in March 2008 revealed left lower 
extremity vibration 1/2, pain (pinprick) 1/2, light touch 1/2 
and position sense 1/2.  There was left sensory loss L4/L5 
L5/S1 deramtomes.  Examination in November 2008 revealed 
normal foot, no amputation, and normal endocrine.  
Neurological examination noted grossly intact and no focal 
deficits.  Bilateral lower extremities revealed intact 
vibratory sensation and light filament sensation distally.  
Lower extremity motor strength was 5/5, equal bilaterally.  
Radiculopathy left lower extremity associated with 
compression fracture 11th and 12th was diagnosed.  In July 
2009, the appellant reported that his muscle has deteriorated 
some but he had no pain in the left leg at that time only a 
numb feeling with less strength in the left leg.  

In light of the evidence of record, the Board finds that the 
neurologic impairment associated with the service-connected 
compression fracture, 11th and 12th dorsal vertebrae with 
intervertebral disc lumbar spine S/P laminectomy is 
comparable to mild, incomplete paralysis of the sciatic 
nerve.  Hence, a 10 percent evaluation and no more is 
warranted pursuant to 38 C.F.R. § 4.124a, Diagnostic Code 
8520.  In reaching this determination, the Board has 
considered the guidance established in 38 C.F.R. §§ 4.120, 
4.123, and 4.124.  Here, the findings consist of complaints 
of numbness and some decrease in strength.  Although the 
appellant complains of loss of strength, examination revealed 
lower extremity motor strength was 5/5, equal bilaterally.  
At most, the evidence shows some sensory loss but no motor 
deficits.  
The constellation of manifestations expected for moderate 
neuropathy is not present.  

The Board finds the appellant's own reports of symptomatology 
to be credible.  However, neither the lay nor medical 
evidence reflects the functional equivalent of symptoms 
required for a higher evaluation.  The more probative 
evidence consists of that prepared by neutral skilled 
professionals, and such evidence demonstrates that the 
currently assigned 10 percent rating is warranted and no 
more.  Accordingly, an evaluation higher than 10 percent 
disabling for radiculopathy, left lower extremity is not 
warranted.  

Increased rating for compression fracture, 11th and 12th 
dorsal vertebrae with intervertebral disc lumbar spine S/P 
laminectomy

The appellant has appealed the denial of a rating higher than 
40 percent disabling for compression fracture, 11th and 12th 
dorsal vertebrae with intervertebral disc lumbar spine S/P 
laminectomy.  The current rating contemplates periarticular 
pathology productive of painful motion.  38 C.F.R. § 4.59.  
It is also consistent with
forward flexion of the thoracolumbar spine 30 degrees or 
less.  To warrant an increased rating the evidence must show 
unfavorable ankylosis of the entire thoracolumbar spine.  An 
increased rating may also be based upon the frequency and 
duration of incapacitating episodes.  

In November 2007, the appellant reported that this lower back 
caused him pain all the time and that he could not do any 
strenuous work or pick up things.  Examination in March 2008 
revealed that the appellant had no incapacitating episodes of 
arthritis.  Limitation on standing and walking were noted.  
The last hospitalization noted for the L4/L5 L5/S1 
laminectomies was July 1975.  A history of fatigue, decreased 
motion, stiffness, weakness, spasms but no pain was noted.  
There was no thoracolumbar spine ankylosis.  Range of motion 
of the thoracolumbar spine revealed: flexion 0 to 45 degrees 
with pain beginning at 30 degrees and ending at 45 degrees, 
extension 0 to 20 degrees, right lateral flexion 0 to 20 
degrees with pain beginning at 15 degrees and ending at 20 
degrees, left lateral flexion 0 to 10 degrees with pain 
beginning at 5 degrees and ending at 10 degrees, right 
lateral rotation 0 to 25 degrees and left lateral rotation 0 
to 20 degrees.  There was pain on motion with flexion.  

Examination in November 2008 revealed: lumbar spine flexion 
45 of 90 degrees, extension 0 of 30 degrees, left lateral 
flexion 10 of 30 degrees, right lateral flexion 10 of 30 
degrees, left rotation 10 of 30 degrees and right rotation 10 
of 30 degrees.  There was increased pain with all movements 
but no further limitation or pain with three repeated 
efforts.  There was also negative edema, ecchymosis or 
erythema.  Compression fracture 11th and 12th dorsal vertebrae 
with intervertebral disc lumbar spine s/p laminectomy was 
diagnosed. 

Based on the evidence above, the Board finds no basis for a 
rating in excess of 40 percent disabling for compression 
fracture, 11th and 12th dorsal vertebrae with intervertebral 
disc lumbar spine S/P laminectomy.  In this regard, the Board 
notes that the evidence reveals that there is no 
thoracolumbar spine ankylosis.  To warrant an increased 
rating the evidence must show unfavorable ankylosis of the 
entire thoracolumbar spine.  Here, there is no showing of 
such.  At most, the evidence shows limited thoracolumabar 
motion and fractures.  The Board notes that the appellant is 
competent to report that his disability is worse.  The Board 
accepts that the appellant has functional impairment, pain, 
and pain on motion.  See DeLuca.  The Board finds the 
appellant's own reports of symptomatology to be credible.  
However, neither the lay nor medical evidence reflects the 
functional equivalent of symptoms required for a higher 
evaluation.  The more probative evidence consists of that 
prepared by neutral skilled professionals, and such evidence 
demonstrates that the currently assigned 40 percent rating is 
appropriate for the appellant's compression fracture, 11th 
and 12th dorsal vertebrae with intervertebral disc lumbar 
spine S/P laminectomy.  To the extent that there are 
fractures, such are no longer separately rated.  

The Board has considered other appropriate diagnostic codes 
particularly diagnostic Code 5243 Intervertebral disc 
syndrome.  Intervertebral disc syndrome (preoperatively or 
postoperatively) may be evaluated either under the General 
Rating Formula for Diseases and Injuries of the Spine or 
under the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, whichever method results in 
the higher evaluation when all disabilities are combined.  
See 38 C.F.R. § 4.25 (combined ratings table).  The Formula 
for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes provides that incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months warrants a 40 percent 
evaluation.  A 60 percent evaluation is warranted when there 
are incapacitating episodes having a total duration of at 
least 6 weeks during the past 12 months.  Here, there is no 
evidence of incapacitating episodes.  Examination in March 
2008 revealed that the appellant had no incapacitating 
episodes and it was noted that the last time the appellant 
was hospitalized for his disability was July 1975.  Neither 
the lay or medical evidence suggests that there has been 
physician prescribed bed rest.  In light of the evidence of 
record, there is no basis to grant a higher rating under DC 
5243.  The Board also finds that a higher rating is not 
warranted under any other applicable diagnostic code.  
Accordingly, the claim for an increase is denied.  

Extraschedular Consideration

Consideration of referral for an extraschedular rating 
requires a three-step inquiry. See Thun v. Peake, 22 Vet. 
App. 111, 115 (2008), aff'd sub nom.  Thun v. Shinseki, 
No.2008-7135 (Fed.Cir. Jul. 17, 2009).  The first question is 
whether the schedular rating adequately contemplates the 
veteran's disability picture.  Thun, 22 Vet. App. at 115.  If 
the criteria reasonably describe the claimant's disability 
level and symptomatology, then the claimant's disability 
picture is contemplated by the rating schedule, the assigned 
schedular evaluation is, therefore, adequate, and no referral 
is required.  If the schedular evaluation does not 
contemplate the claimant's level of disability and 
symptomatology and is found inadequate, then the second 
inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided 
by the regulation as governing norms.  If the veteran's 
disability picture meets the second inquiry, then the third 
step is to refer the case to the Under Secretary for Benefits 
or the Director of the Compensation and Pension Service to 
determine whether an extraschedular rating is warranted. 

Here, the Board finds that the record reflects that the 
appellant has not required frequent periods of 
hospitalization for his disabilities and that the 
manifestations of the disabilities are contemplated by the 
schedular criteria.  Therefore, there is no reason to believe 
that the average industrial impairment from the disabilities 
would be in excess of that contemplated by the schedular 
criteria.  Therefore, referral of the case for extra-
schedular consideration is not in order.  


ORDER

An evaluation higher than 30 percent disabling for total hip 
replacement, right, is denied.  

An evaluation higher than 30 percent disabling for total hip 
replacement, left, is denied. 

An evaluation higher than 10 percent disabling for 
radiculopathy, left lower extremity, is denied.  

A rating higher than 40 percent disabling for compression 
fracture, 11th and 12th dorsal vertebrae with intervertebral 
disc lumbar spine S/P laminectomy, is denied.  


REMAND

In a December 2008 rating decision, the appellant was granted 
TDIU effective July 21, 2008.  The record shows that the 
appellant's claim for an increased rating for the back was 
received in August 2007.  TDIU is potentially effective 
between August 2007 the date the RO received the appellant's 
claim for an increased rating for the appellant's back 
disability and July 21, 2008 the effective date that was 
assigned following the grant of TDIU.  In making this 
determination, the Board is fully mindful of the provisions 
of 38 USC 5110 and 5111.  On remand, the RO is to determine 
if an effective for TDIU is warranted earlier than July 21, 
2008.  

Accordingly, the case is REMANDED for the following action:

Review the evidence of record and make a 
determination if an effective date for 
TDIU is warranted earlier than July 21, 
2008.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).

____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


